Liddell, J.
The defendant was indicted, tried, and convicted of the crime of stealing a steer, and from an order overruling his motion for a new trial he prosecutes the present appeal.
The six grounds upon which he relies for a reversal will be considered in the order in which they appear in his motion.
His first two objections are that the verdict is contrary to the law and the evidence; both of which may be summarily disposed of by the statement that the record contains none of the evidence used upon the trial, while the indictment is technically perfect, inasmuch as it follows the words of the statute, and the verdict is completely responsive so the indictment.
The third objection is that the court a quo erred in refusing to give the instructions asked by the defendant. An inspection of the record show's that the instructions requested by the defense had already, in substance, been given by the court, and we do not think, under the circumstances, that there w'as any error in the trial judge’s refusal to emphasize by repetition the charge already given in behalf of the accused. If the court, in substance, gives the charges asked, there is no error of which the accused can complain. (Boyce v. Cal. Stage Co. 25 Cal. 460; Territory v. Corbett, 3 Mont. 50.)
The fourth objection is to the refusal of the court to permit one of the grand jurors to answer the question as to whether he knew what was legal evidence. A motion had been filed to set aside the indictment because the grand jury had found the same upon illegal evidence. Section 145 of the Criminal Practice Act directs that in the investigation of any charge for the purpose of finding an indictment the grand jury shall receive none but legal evidence. In the very nature of things, the statute must be directory, and not mandatory. When we consider that the investigations before grand juries are often necessarily conducted by men not skilled in the law, and who are ignorant of the rules of evidence, it would be an impossibility to prevent evidence of this character from sometimes getting before the jury. It was never the intention of the law-makers that an indictment should *70be set aside for any such reason, else it would have been enumerated as one of the grounds for such a motion in section 206, Criminal Practice Act. The statute merely directs the jury to conduct their investigations by means of legal evidence, and this they are to do to the best of their knowledge and information. And it is the duty of the jury to reject illegal evidence in their deliberations whenever they become aware of it. But the law of this Territory does not annul an indictment for such a cause, and the trial judge was correct in refusing to allow the question ; it was irrevelant.
This brings us to the fifth ground in the motion for a new trial, and which contains the only serious reason why it should be granted. The defendant asked the court to instruct the jury that the prosecution should prove the value of the stolen animal, but the trial judge refused to do so, and instead thereof instructed the jury as follows: “In the crime of stealing a steer it is not necessary to prove that it is of any special value whatever, to constitute grand larceny, and this you may infer from any facts and circumstances which may be proven, in the absence of any direct evidence upon that point.” Defendant complains that this instruction misstates the law. By the laws of the Territory, larceny is divided into grand and petit. The theft of property under fifty dollars in value is petit larceny, while to steal property of that or greater value than that sum constitutes the crime of grand larceny. But whoever steals a steer or certain other enumerated animals, of whatever value, commits the crime of grand larceny; the punishment for which is particularly specified in the section defining the crime. It is undoubtedly the common-law rule that the property stolen must have some appreciable value to be a subject of larceny, and prior to the time of George IV. it was always necessary to state the value of the stolen property in the indictment, in order to distinguish between the two offenses of grand and petit larceny, the punishment for the two crimes being different, and this is the reason for the rule as stated by East, Hale, and Blackstone. But when the distinction between grand and petit larceny was abolished, during the reign of George IV., it is not necessary to state or prove the value of the article stolen. (Archbold’s Criminal Pleading and Practice, marg. p. 364. See “Form,” marg. p. 354.)
*71In prosecutions for cattle stealing, under the statute which declares the theft of certain animals, whatever their value, to be grand larceny, it is unnecessary to allege or prove any particular value for the stolen animal. Only such domestic animals are enumerated by the statute as are universally acknowledged to be valuable, and the same punishment is meted out to the offender, without any regard to its value. That the property was of some value may be inferred by the jury from the facts and circumstances in the case, even though there be no direct testimony upon the point. There was no error in this instruction. (Houston v. State, 13 Ark. 66; Lopez v. State, 20 Tex. 781; People v. Townsley, 39 Cal. 405; State v. Wells, 25 La. An. 372; State v. Thomas, 28 La. An. 827; 1 Bishop on Criminal Procedure, § 315; Wharton’s Criminal Procedure [8th ed.], § 215; Bishop on Statutory Crimes, § 427, and authorities there cited.) There are some decisions to the contrary effect, but they can all be readily reconciled upon some special reason or rule which does not apply in this case.
The last ground in the motion to set aside the verdict is evidently frivolous. Defendant insists that the court erred in denying the motion, “ for the reasons stated in open court.” Doubtless the reasons given by his counsel in open court why the verdict should be set aside were very convincing and conclusive to both the defendant and his counsel, but not having found them reduced to writing and contained in the motion, this court is relieved from considering them.
There is no error in the order appealed from, which is therefore affirmed, at cost of appellant.
Blake, C. J., and De Wolfe, J., concur.